K. F. KELLY, J.
This prosecutor’s appeal requires us to decide what amount of information supplied by an unnamed citizen, who provides a face-to-face contemporaneous tip about potentially dangerous or erratic driving, is sufficient to justify an investigative stop of a moving vehicle. On defendant’s motion to suppress evidence, the circuit court dismissed defendant’s charge of operating a motor vehicle while intoxicated, MCL 257.625, on the ground that the police officer lacked a reasonable articulable suspicion that defendant was involved in criminal activity. We disagree and reverse.
I. BASIC FACTS
On March 17, 2008, defendant was issued a citation *470for driving while intoxicated. Defendant moved to suppress the evidence of his intoxication and dismiss the charge on the basis that the stop of his vehicle was unreasonable and unconstitutional.
The district court held an evidentiary hearing on July 11, 2008. The only witness to testify was Michigan State Trooper Christopher Bommarito, who had stopped defendant’s vehicle and issued defendant the citation. Bommarito testified that on the evening of March 17, 2008, which was Saint Patrick’s Day, he was on regular patrol, driving a fully marked police car. As part of his assignment that evening, he was conducting a property inspection at a bar called Malarkey’s. Bommarito indicated that the bar’s parking lot was full of patrons, a “big party tent” was set up in the parking lot, and he was there to look for problems, such as people urinating outside. After his inspection, Bommarito left the Malarkey’s parking lot and headed south on Dix Road. Immediately after leaving the parking lot, a red pickup truck passed Bommarito’s vehicle, heading northbound on Dix Road. Another vehicle, defendant’s, was traveling in front of the red pickup. As Bommarito passed the red pickup, the driver of that vehicle made eye contact with Bommarito, pointed directly to defendant’s vehicle in front of her, and mouthed the words “almost hit me.” Bommarito immediately made a U-turn, turned on his emergency lights and siren, and followed defendant’s vehicle into the Malarkey’s parking lot. Bommarito approached defendant’s vehicle and discovered that defendant was intoxicated. During the evidentiary hearing, Bommarito admitted that he had made no attempt to speak to the woman in the red pickup before stopping defendant and that he had not personally observed defendant driving in a manner that would have justified a stop. In other words, Bommarito stopped defendant’s vehicle solely on the basis of the *471woman’s action of pointing to defendant’s vehicle and mouthing the words “almost hit me.”
The district court denied without explanation defendant’s motion to suppress. Before the matter could proceed to trial, defendant appealed the district court’s decision in the circuit court, arguing that Bommarito lacked a reasonable suspicion to stop his vehicle. The circuit court reversed on the basis that Bommarito had no reasonable, articulable suspicion that a crime was afoot, but merely had a hunch, and therefore the stop violated defendant’s Fourth Amendment rights. It dismissed the charge against defendant.
Plaintiff then filed for leave to appeal in this Court. Initially, this Court denied leave to appeal, People v Barbarich, unpublished order of the Court of Appeals, entered June 3, 2009 (Docket No. 290772), and the matter was appealed in our Supreme Court. In lieu of granting leave to appeal, the Court remanded the case to this Court “for consideration as on leave granted.” People v Barbarich, 485 Mich 1059 (2010). We now consider whether the circuit court erred by granting defendant’s motion to suppress.
II. STANDARD OF REVIEW
We review de novo the circuit court’s ultimate ruling on a motion to suppress evidence. People v Davis, 250 Mich App 357, 362; 649 NW2d 94 (2002). However, we review its factual findings for clear error. Id. “A finding is clearly erroneous when, although there is evidence to support it, the reviewing court is left with a definite and firm conviction that a mistake has been made.” People v Mullen, 282 Mich App 14, 22; 762 NW2d 170 (2008) (citation and quotation marks omitted). “We overstep our review function if we substitute our judgment for that of the trial court and make independent findings.” *472People v Bolduc, 263 Mich App 430, 436; 688 NW2d 316 (2004) (citation and quotation marks omitted).
III. GENERALLY APPLICABLE LAW
The Fourth Amendment of the United States Constitution and article 1, § 11 of the Michigan Constitution protect against unreasonable searches and seizures.1 Generally, searches or seizures conducted without a warrant are presumptively unreasonable and, therefore, unconstitutional. People v Champion, 452 Mich 92, 98; 549 NW2d 849 (1996). This does not mean that all searches and seizures conducted without a warrant are forbidden; only those that are unreasonable. The United States Supreme Court has carved out numerous exceptions to the general rule that warrantless searches are unreasonable using a test that “balances the governmental interest that justifies the intrusion against an individual’s right to be free of arbitrary police interference.” People v Faucett, 442 Mich 153, 158; 499 NW2d 764 (1993). Thus, the higher the governmental interest, the more likely a warrantless search or seizure is to be reasonable, especially if the implicated individual interest is low.
As subjective as this test may be, several categories of permissible warrantless searches and seizures are well established in Fourth Amendment jurisprudence, including “exigent circumstance, searches incident to a lawful arrest, stop and frisk, consent, and plain view.” *473People v Brzezinski, 243 Mich App 431, 433; 622 NW2d 528 (2000), citing In re Forfeiture of $176,598, 443 Mich 261, 265; 505 NW2d 201 (1993), and People v Jordan, 187 Mich App 582, 586; 468 NW2d 294 (1991). Each of these exceptions, however, still requires reasonableness and probable cause. Brzezinski, 243 Mich App at 433 While each of these categories of searches and seizures has been deemed reasonable after a balancing of the relevant interests, the ultimate determination whether a particular search is reasonable is fact-intensive and must be measured by examining the total circumstances of each case. See Mullen, 282 Mich App at 21. Generally, if evidence is seized in violation of the constitutional prohibition against unreasonable searches and seizures, it must be excluded from trial. People v Chowdhury, 285 Mich App 509, 516; 775 NW2d 845 (2009).
The only exception applicable in the present case is the investigative stop, also known as a Terry stop. Terry v Ohio, 392 US 1; 88 S Ct 1868; 20 L Ed 2d 889 (1968). Under this doctrine, if a police officer has a reasonable, articulable suspicion to believe a person has committed or is committing a crime given the totality of the circumstances, the officer may briefly stop that person for further investigation. People v Christie (On Remand), 206 Mich App 304, 308; 520 NW2d 647 (1994), citing Terry. Moreover, under Terry, a police officer may approach and temporarily detain a person for the purpose of investigating possible criminal behavior even if probable cause does not exist to arrest the person. Terry, 392 US at 22; People v Jenkins, 472 Mich 26, 32; 691 NW2d 759 (2005). The scope of any search or seizure must be limited to that which is necessary to quickly confirm or dispel the officer’s suspicion. People v Yeoman, 218 Mich App 406, 411; 554 NW2d 577 (1996).
*474When a court is called upon to determine whether a defendant’s Fourth Amendment rights have been violated in the context of a Terry stop, it should view the totality of the circumstances in light of commonsense judgments and inferences about human behavior, People v Horton, 283 Mich App 105, 109; 767 NW2d 672 (2009), and should be careful not to apply overly technical reviews of a police officer’s assessment of whether criminal activity is afoot, Faucett, 442 Mich at 168. Further, when the circumstances involve an informant’s tip, courts must examine whether the tipster’s information contained sufficient indicia of reliability to provide law enforcement with a reasonable suspicion that would justify the stop. Faucett, 442 Mich at 168. To assess the reliability of a tip, the Michigan Supreme Court has mandated that courts consider, given the totality of the circumstances, “(1) the reliability of the particular informant, (2) the nature of the particular information given to the police, and (3) the reasonability of the suspicion in light of the above factors.” People v Tooks, 403 Mich 568, 577; 271 NW2d 503 (1978).
A. FEDERAL JURISPRUDENCE: UNITED STATES v WHEAT
No precedential^ binding Michigan case has addressed the exact factual situation before this Court, i.e., an investigative stop of a moving automobile based solely on a citizen informant’s face-to-face tip about driving that potentially poses a danger to persons or property. However, the United States Court of Appeals for the Eight Circuit has considered a factual situation similar to the one at issue. In United States v Wheat, 278 F3d 722, 724 (CA 8, 2001), a citizen driving on the highway called 911 and reported that a tan Nissan with a license plate beginning with W-O-C was being driven erratically in the northbound lane of the highway. *475Officers stopped the vehicle shortly thereafter, without having first observed any erratic driving. Id. at 724-725.
After extensively reviewing caselaw on the matter, the court determined that the amount of information necessary to justify an investigative stop based on an anonymous tipster’s report of erratic driving is less than that required for other types of criminal activity that pose less immediate danger. Id. at 729-730, 733-734. The court indicated that a tip can provide reasonable suspicion for a stop if “the anonymous tipster . . . provide [s] a sufficient quantity of information” and that the quality, or reliability, of the information conveyed need only be corroborated in its innocent details. Id. at 731, 735. With regard to the former, the quantity of information must include sufficient detail to ensure that the car identified by the police is the same as the one identified by the informant, and may include such information as “the make and model of the vehicle, its license plate numbers, its location and bearing, and similar innocent details . ...” Id. at 731. The information must also “support an inference that the tipster has witnessed an actual traffic violation that compels an immediate stop.” Id. at 732. The court reasoned that less is required with regard to predictive elements of reliability because of the imminent danger that erratic, and possibly drunk, driving poses and because of the tipster’s obvious basis of knowledge, i.e., firsthand contemporaneous observations. Id. at 734-737.
Applying this test to the circumstances before it, the court ruled that reasonable articulable suspicion justified the officer’s investigative stop:
An anonymous caller provided an extensive description of a vehicle that, based on his contemporaneous eyewitness *476observations, he believed was being operated dangerously, and cited specific examples of moving violations. When Officer Samuelson caught up with the vehicle minutes later while it was stopped at an intersection, he corroborated all its innocent details, confirming that it was the one identified by the tipster. Within seconds after the vehicle resumed motion, Officer Samuelson effected an immediate investigatory stop, rather than allow it to proceed and potentially endanger other vehicles. Under the totality of the circumstances, he had reasonable suspicion to do so, and the stop was valid under the Fourth and Fourteenth Amendments. [Id. at 737.]
B. MICHIGAN LAW: INVESTIGATIVE STOPS OF MOVING VEHICLES BASED ON CITIZENS’ TIPS ABOUT ERRATIC DRIVING
While no Michigan case has applied the less rigorous test adopted in Wheat, this Court addressed a similar factual situation involving a tip about an automobile accident in People v Estabrooks, 175 Mich App 532; 438 NW2d 327 (1989),2 which predated Wheat. The Estabrooks Court applied Tooks, 403 Mich at 577, to conclude that a citizen informant’s tip gave the officer a sufficient suspicion that criminal activity had occurred to justify her investigative stop of the defendant. Estabrooks, 175 Mich App at 536-537. In Estabrooks, the officer was investigating the scene of an accident when a citizen approached the officer and indicated that defendant’s vehicle, a Lincoln Continental, had rear-ended his motorcycle multiple times. Id. at 534. The citizen pointed to the defendant’s vehicle, which was stopped in nearby traffic. Id. The Court held that it was reasonable for the officer to suspect on the basis of the informant’s tip that an accident might have occurred. Id. at 537. The Court stated:
*477[T]he fact that the motorcyclist was actually present and accusing defendant immediately after the rear-endings indicated reliability on the part of the informant. Second, the fact that the informant actually pointed out defendant’s car to Officer Summers provided her with precise and easily verifiable information, which also indicated that the information was reliable. [Id. at 536-537.]
The Court rejected the defendant’s argument that, because the informant had indicated no criminal activity, the police officer could not have stopped the defendant without some personal observation of the traffic violation. The Court reasoned that, on the basis of the information provided, the officer could have reasonably concluded that a crime had occurred, including leaving the scene of a motor vehicle accident, felonious assault, or operating under the influence of liquor (OUIL). Id. at 538. The Court noted, “It is not vital that [the officer] knew exactly what crime was being committed or would be charged when [the officer] decided to stop defendant, only that the circumstances justified the stop.” Id. at 538-539. Consequently, this Court reversed the circuit court’s order that had dismissed the defendant’s OUIL conviction. Id. at 539.
Although Estabrooks applied Tooks to conclude that the tip contained sufficient indicia of reliability to justify the stop, the rule in Tooks was adopted in a different context and does not adequately take into account the relevant interests that must be balanced in determining whether a vehicle stop based on a citizen’s tip about erratic driving is reasonable. In Tooks, an in-person anonymous tipster who was on foot informed the police that he had seen the defendant show a gun to two other men. Tooks, 403 Mich at 573-574, 583 (KAVANAGH, C.J., dissenting). The Court concluded that the information provided to the police, including a detailed physical description of the defendant and his companions, justified *478the stop and subsequent search. Id. at 574-575. In reaching this conclusion, the Court recognized the strong interest in police safety, which presented a stronger case justifying a stop and frisk, especially in combination with the tip’s detail, than if the tip had involved narcotics or other contraband. Id. at 581-582. Accordingly, the interest at stake in Tooks, police safety, is different from the interest at issue in the present matter.'
The exigency here, and the one that existed in Estabrooks, is heightened in comparison to a tip informing a police officer of a concealed weapon or other clandestine contraband. In the latter instance, the police have the opportunity to observe the suspect from afar to possibly confirm or dispel any suspicions or to corroborate the tip and may have the opportunity to initiate a consensual encounter. In other words, the threat of imminent danger is not necessarily as high as in the present case, in which an erratic driver threatened the lives of fellow drivers. See Wheat, 278 F3d at 736-737. In contradistinction,
where an anonymous tip alleges erratic and possibly drunk driving, a responding officer faces a stark choice.... [H]e can intercept the vehicle immediately and ascertain whether its driver is operating under the influence of drugs or alcohol. Or he can follow and observe, with three possible outcomes: the suspect drives without incident for several miles; the suspect drifts harmlessly onto the shoulder, providing corroboration of the tip and probable cause for an arrest; or the suspect veers into oncoming traffic, or fails to stop at a light, or otherwise causes a sudden and potentially devastating accident. [Id. (citation omitted).]
See also Christie, 206 Mich App at 309 (recognizing that erratic driving often indicates an intoxicated driver).
The Estabrooks Court did not explicitly recognize the heightened interest at stake. Indeed, there was no need for it to do so because the exact question that is now *479before this Court was not at issue in Estabrooks. Rather, as noted, the defendant in Estabrooks simply argued that the informant had to provide information pertaining to a specific crime, not merely a traffic violation. Thus, while we do not disagree with the outcome in Estabrooks or its analysis, we must make clear that less information is required from citizen informants reporting contemporaneous incidents of erratic or potentially dangerous driving to justify an investigative stop than a strict application of Tooks would suggest. The Estabrooks Court appears to have implicitly recognized this principle, but did not articulate it, in holding that an investigative stop may be justified on the totality of the circumstances even if the informant’s tip did not designate a crime.
Certainly, the courts of this state have already recognized, albeit not in cases involving citizen tips, that fewer foundational facts are necessary to justify a stop of a moving vehicle than would be required to search a home or to either stop or search that same vehicle. People v Whalen, 390 Mich 672, 682; 213 NW2d 116 (1973); Faucett, 442 Mich at 164 n 11 (noting that Whalen “set[s] forth the reasonableness standard for all automobile searches, including those based on informants’ tips, using the totality of the circumstances test”); Christie, 206 Mich App at 308-309. As noted, such investigative stops of automobiles have been deemed reasonable on the basis of less information because the public’s interest in safety of the roadways is high compared to the minimally invasive nature of the investigation. Accordingly, we hold, consistently with Whalen and Wheat, that fewer foundational facts are necessary to justify an investigative stop of a moving vehicle based on a citizen’s tip about erratic driving. Specifically, like in Wheat, while the quantity of the tip’s information must be sufficient to identify the vehicle *480and to support an inference of a traffic violation, less is required with regard to a tip’s reliability; as to the latter, it will suffice if law enforcement corroborates the tip’s innocent details.
IV ANALYSIS
In this case, on Saint Patrick’s Day in 2008, a citizen was driving north on Dix Road, and she passed Trooper Bommarito, who had just left the parking lot of Malarkey’s and was driving south on Dix Road. As she passed, she made eye contact with Bommarito, pointed to defendant’s vehicle directly in front of her, and mouthed the words “almost hit me.” Bommarito immediately made a U-turn, turned on his siren and emergency lights, and followed defendant’s vehicle into the parking lot of Malarkey’s. He did not observe defendant drive in an erratic manner.
The woman’s action of pointing to the vehicle in front of her was sufficient to accurately identify defendant’s vehicle and provided precise and verifiable information to the officer, which also strongly suggests that the information was reliable. The basis of the informant’s knowledge was obvious — it can be inferred from her statement, “Almost hit me,” and her action of pointing to the vehicle traveling immediately in front of her that defendant’s vehicle had recently almost come into contact with the woman’s vehicle; her tip was clearly based on firsthand and contemporaneous observations, which further confirms the veracity of the information. Moreover, had Bommarito wished to obtain the informant’s personal information he could have, by looking up her license plate number. Accordingly, the fact that the tipster was actually face to face with Bommarito when she relayed the tip, and thus likely knew that she could be subject to police question*481ing, further indicates that she was credible and that the information she provided was reliable. In addition, her statement, “Almost hit me,” was sufficient to support an inference that an actual traffic violation had occurred. While it is true that the statement could be consistent with legal behavior, it was also enough to create an inference that defendant had been driving erratically in contravention of MCL 257.626 (reckless driving, a misdemeanor), MCL 257.626b (careless or negligent operation of a motor vehicle, a civil infraction), or MCL 257.625 (operating a motor vehicle while intoxicated). See also Christie, 206 Mich App at 309 (acknowledging that “erratic driving can give rise to a reasonable suspicion of unlawful intoxication so as to justify an investigatory stop by a police officer”). “It is not vital that [the officer] knew exactly what crime was being committed or would be charged when [the officer] decided to stop defendant, only that the circumstances justified the stop.” Estabrooks, 175 Mich App at 538-539. The circumstances here, together with the citizen’s statement, certainly justified the stop. Bommarito was on regular patrol and had just finished a property inspection at the bar and surrounding area. The purpose of the inspection was to look for potential problems such as people urinating in public. As previously noted, it was St. Patrick’s Day, the parking lot was full of patrons, and a large party tent had been set up.
Certainly more facts could have strengthened the officer’s suspicion, but in cases involving tips of erratic driving of a motor vehicle, fewer facts are necessary to justify an investigative stop. Wheat, F3d at 730-737; Whalen, 390 Mich at 682. “[T]he Fourth Amendment does not require a policeman to simply shrug his shoulders and allow a crime to occur or a criminal escape.” Whalen, 390 Mich at 682. Had the officer waited to personally observe defendant engage in dan*482gerous and erratic driving, his suspicion would have surpassed a reasonable, articulable suspicion and become probable cause to seize defendant and issue an appropriate citation. “Thus, police would lose the intermediate step of investigatory stops based on reasonable suspicion.” Wheat, 278 F3d at 733. In this case, sufficient indicia of reliability supported the citizen’s tip, and Bomro arito was justified in conducting the investigative stop. The tip provided sufficient information to accurately identify the vehicle and create an inference that a crime or civil infraction had occurred, and the tip was also sufficiently reliable, being based on the woman’s contemporaneous observations. Under the totality of the circumstances, Bommarito had a reasonable, articulable suspicion that justified an investigative stop of defendant’s vehicle. The circuit court erred by concluding otherwise.
Reversed and remanded for further proceedings consistent with this opinion. We do not retain jurisdiction.
ZAHRA, J., concurred.

 The Michigan Constitution is construed to provide the same protection as that provided by the Fourth Amendment absent a compelling reason to do otherwise. People v Levine, 461 Mich 172, 178; 600 NW2d 622 (1999). And “[w]ith regard to the issue whether an anonymous tip supports a reasonable suspicion to stop a suspect, Michigan case law tracks federal precedent.” People v Faucett, 442 Mich 153, 163; 499 NW2d 764 (1993).


 Published cases issued before November 1, 1990, are not preeedentially binding on this Court, although they may be persuasive authority. MCR 7.215(J)(1).